Citation Nr: 0121925	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a basal flap procedure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits currently being 
sought in August 1999, and the veteran appealed its decision 
to the Board of Veterans' Appeals (Board).  


REMAND

Subject to certain conditions and limitations, a claimant 
such as the veteran here has a right to a hearing before the 
Board before the Board renders a decision on his claim.  
38 U.S.C.A. § 7107 (West Supp. 2001).

In this case, the veteran indicated that he did not want a 
hearing before the Board when he submitted his VA Form 9 in 
July 2000.  

However, in May 2001, his representative submitted a VA Form 
1-646 which indicated that a hearing before a traveling 
Member of the Board was sought.  

The veteran was advised later in May 2001 that his appeal and 
records were being transferred to the Board.  

In August 2001, the Board wrote the veteran in an attempt to 
resolve the apparent discrepancy on the matter of whether the 
veteran wanted a hearing before the Board.  The letter from 
the Board advised the veteran that if he did not respond 
within 30 days from the date of that letter, the Board would 
assume that he wanted a hearing before a member of the Board 
at the regional office and that it would make arrangements to 
have his case remanded for such a hearing.  There were check 
mark spaces on the form letter for the veteran to indicate 
either that he wanted to attend a hearing before a Member of 
the Board in Washington, D.C., or at the RO, or that he did 
not want a hearing.  

The veteran sent the form letter back to the Board, signing 
it but not indicating what his choice was.  

In light of 38 C.F.R. §§ 20.700 and 20.703 (2000), the 
veteran's representative's May 2001 correspondence 
constituted a timely request for a hearing before the Board 
on the veteran's behalf.

The veteran has not withdrawn that request for a hearing.  
See 38 C.F.R. § 20.704(e).  Accordingly, the case must be 
remanded to the RO in order for a hearing before a traveling 
member of the Board to be scheduled, per 38 U.S.C.A. § 7107 
and 38 C.F.R. §§ 20.702, 20.704 (2000).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board.  

2.  If necessary, the RO should 
otherwise review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

3.  The veteran is informed that if 
there is evidence that establishes that 
he has additional disability as a result 
of VA action, he must submit that 
evidence to the RO.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review, if necessary.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



